DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on March 19, 2019 are accepted. 

Specification
	The specification filed March 19, 2019 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eren et al. US 10,404,726 B1 [hereinafter Eren].

As per claims 1 and 7, Eren teaches a method comprising:
intercepting, by a network security device protecting a private network of an enterprise, information associated with an interaction with a website by a browser of a client device associated with the private network [figure 1 and column 8, lines 37-67]; 

when said determining is affirmative, then causing, by the network security device, the user to be notified regarding the security breach involving the domain or the website by issuing a replacement Hypertext Transfer Protocol (HTTP) response message to the browser [column 11, line 64-column 12, line 9]. 

As per claims 2 and 8, Eren further teaches the method wherein the list of breached websites contains information regarding domains and websites for which confidential information of users has been exposed [column 9, lines 24-50].

As per claims 3 and 9, Eren further teaches the method wherein said intercepting is as a result of Domain Name System (DNS) based filtering or web filtering performed by the network security device [column 9, lines 24-50].

As per claims 4 and 10, Eren further teaches the method further comprising prior to said querying, parsing, by the network security device, the information to extract one or more of a Uniform Resource Locator (URL) associated with the website or a Common Name contained within a Secure Socket Layer (SSL) certificate of the website [column 9, lines 24-50].

As per claims 5 and 11, Eren further teaches the method further comprising causing, by the network security device, the user to reset passwords of their enterprise accounts by causing the browser . 

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/               Primary Examiner, Art Unit 2435